DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The filing date of this application is September 16, 2019.
Claim Status
	In the claims filed June 22, 2021: claims 2 and 3 are amended, claim 4 is new, and claims 1-4 are under examination.
Response to Arguments and Declaration Under 37 C.F.R. 1.132
	In the below cited arguments, “Remarks” refers to applicant’s arguments filed June 22, 2021 and “Declaration” refers to applicant’s declaration filed June 22, 2021.
Sekine
Applicant’s arguments with respect to the rejection of claims 1-3 under Sekine have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
	The applicant persuasively argues an experiment using a nanomization method as described in [0023] of applicant’s specification was performed at atmospheric pressure as disclosed in the prior art (Remarks pg. 8 para. 4; Declaration para. 6) where an amorphous junction and not an endotaxial junction was formed (Remarks pg. 9 paras. 1, 3-4, Figs. 1-3; Declaration paras. 8-10) such that a pressure of 1x10^-1 Pa or below is critical to form particles with an endotaxial junction between the intermetallic compound and the metal matrix (Remarks pg. 14 para. 1; Declaration paras. 5, 13).
	Sekine teaches the metal particle is manufactured as disclosed in JP-B2-4401281 ([0041]) where in JP 2006-159278 (the published application of JP-B2-4401281) the pressure of the granulation chamber is kept slightly lower than atmospheric pressure ([0009]). As evidenced by applicant’s declaration, atmospheric pressure in the granulation chamber forms an amorphous junction (Declaration paras. 6, 8, Fig. 1).
New Grounds
Upon further consideration, a new grounds of rejection is made in view of Sekine ‘574 (JP 2018-135574 machine translation).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lines 1-2 "the at the junction interface between the intermetallic compound and the metal matrix" fails to comply with the written description requirement.  There is insufficient antecedent basis for this limitation in the claim.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends from claim 1. Claim 1 lines 4-5 recite “the metal matrix and the intermetallic compound form an endotaxial junction”. Applicant’s specification in [0012], [0018], and Fig. 9 define an endotaxial junction as “a structure in which a substance that forms metal or alloy has other substance (intermetallic compound) precipitated therein to form a crystal grain, while creating a lattice-matched junction between these substances (for examples, between alloys, between metals, and between intermetallic compounds).”. Claim 4 recites the definition of an endotaxial junction, which is already required by claim 1. Therefore, claim 4 does not further limit the already claimed endotaxial junction of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine ‘574 (JP 2018-135574 machine translation).
Regarding claim 1, Sekine ‘574 teaches metal particles with a metal matrix containing a Sn-Cu alloy ([0008]) with an intermetallic compound that has a nanocomposite structure and the intermetallic compound is bonded to the metal matrix at the crystal lattice structure such that it has endotactic (i.e. endotaxial) bonding ([0009], [0013], [0014], Fig. 2), where Example 1 uses 8Cu/92Sn as a raw material to produce metal particles ([0025]) with a y-orthorhombic crystal structure that is endotaxically bonded to the intermetallic compound ([0026], Fig. 3).
Regarding claim 2, Sekine ‘574 teaches the metal particles contain 3 to 85% by volume of an intermetallic compound ([0008], [0016]).
Regarding claim 3, Sekine ‘574 teaches the metal particles contain preferably 10 to 75% by volume of an intermetallic compound ([0016]).
Regarding claim 4, Sekine ‘574 teaches the intermetallic compound is precipitated in the contained metal matrix and bonded to the metal matrix at the crystal lattice level (i.e. a junction between the Cu-Sn alloy and the intermetallic compound is lattice-matched), indicating an endotactic (i.e. endotaxial) junction with endotactic (i.e. endotaxial) bonding ([0009], [0014]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/151,958 (App ‘958) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both a metal particle comprising a Sn-Cu alloy and an intermetallic compound with Sn and Cu where the intermetallic compound forms an endotaxial junction with the basal plane with a particle sizes of 1 to 50 um (App ‘958 claim 1). Since the particles contain the intermetallic compound, a particle size of 1 to 50 um includes an intermetallic phase that is smaller than the particle size (i.e. for a 1 um particle the intermetallic phase is less than 1 um), which overlaps with a nano-sized intermetallic compound. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735